Fourth Court of Appeals
                                      San Antonio, Texas
                                            August 16, 2021

                                         No. 04-21-00031-CV

                              IN THE INTEREST OF C.C., A CHILD

                      From the 45th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2019-PA-01368
                             Honorable Martha Tanner, Judge Presiding


                                            ORDER

Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Lori I. Valenzuela, Justice

           Appellant’s motion for rehearing is DENIED. See TEX. R. APP. P. 49.3.




                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of August, 2021.



                                                      ___________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court